Citation Nr: 0818404	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Feasibility of vocational goal under the provisions of 
Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1988 and from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 memorandum 
determination by the vocational rehabilitation counseling 
division of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, that found that 
additional vocational rehabilitation training was not 
feasible.

The veteran was scheduled for a Video Conference Hearing 
before the Board in October 2007, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2007).  Accordingly, this 
veteran's request for a hearing is considered withdrawn.


FINDING OF FACT

The effects of the veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, prevent him from successfully achieving 
his chosen vocational goal.


CONCLUSION OF LAW

Additional Vocational Rehabilitation training under Chapter 
31, Title 38, United States Code, is not reasonably feasible.  
38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  Generally, a 
person shall be entitled to a rehabilitation program under 
Chapter 31 if such person is a veteran who has a service-
connected disability rated at 20 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102(1)(A), 
(B); 38 C.F.R. § 21.40(b).  The Board notes that service 
connection is in effect for post operative hidradenitis and 
diverting colostomy, which combine to a total, 100 percent, 
rating since September 1998.

A review of the record shows that from 1994 to 1996 the 
veteran was enrolled in the VA vocational rehabilitation 
program.  See 38 C.F.R. § 21.40.  During that period he 
earned a diploma from a barber college.  The Board notes that 
the veteran's course of study was consistent with the program 
goal of becoming a barber.  Based on the foregoing, it was 
determined in March 1997 that the veteran was rehabilitated.

In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability and either; (2) current facts, including any 
relevant medical findings, establish that her service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of her specific employment handicap 
and capabilities. 38 C.F.R. § 21.284 (2007).

Here, the veteran's claim has been denied as it has been 
determined that it was not reasonably feasible for him to 
achieve a vocational goal.  The purpose of vocational 
training under Chapter 31, Title 38, United States Code, is 
to enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.

Based on the veteran's disabilities, the Vocational 
Rehabilitation Employment Division of the RO has determined 
him to have a serious employment handicap.  In each case in 
which a veteran has either an employment handicap or serious 
employment handicap, however, VA must also determine the 
reasonable feasibility of achieving a vocational goal.  38 
C.F.R. § 21.53(a).  The term "vocational goal" is defined 
by statute as gainful employment consistent with a veteran's 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  

The matter at issue here is whether it is reasonably feasibly 
for the veteran to obtain his stated vocational goal to 
engage in self-employment by opening a training facility for 
barbers.  

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational 
goal is not currently reasonably feasible if the effects of 
the veteran's disability (service and non-service-connected), 
when considered in relation to his circumstances, prevent him 
from successfully achieving a vocational goal, or are 
expected to worsen within the time period needed to achieve 
the goal, thereby making achievement not reasonably feasible.  
38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  The 
veteran met with a VA counseling psychologist for his initial 
evaluation in January 2006.  At that time, it was determined 
that he had a vocational impairment, substantially caused by 
the service-connected disabilities.  This was supported by 
the outpatient clinical records which show substantial 
ongoing treatment for the veteran's extensive skin 
disability, and associated significant digestive problem.  
Because the sores associated with the disability covered the 
bulk of his body, his movement was largely restricted on 
several occasions.  Furthermore, the veteran underwent 
surgeries in 1998 and 2005, due to the severity of the 
service-connected disabilities.  Additional records show on-
going treatment for significant limited range of motion due 
to arthritis. 

Although he had previously trained as a barber, outpatient 
clinical records consistently note that the veteran has not 
worked since 1998, due specifically to his service-connected 
and non-service-connected disabilities.  As such, given the 
severity, it was determined that his medical conditions have 
actually limited his available skills.  On this basis, the 
goal was found to be infeasible. 

The conclusions of the January 2006 counseling evaluation are 
adequately supported by the record.  The medical evidence 
demonstrates that the effects of the veteran's disabilities, 
when considered in relation to his circumstances, prevent him 
from successfully achieving the vocational goal of opening a 
barber training facility.  While the counselor attempted to 
discuss with the veteran other feasible vocational goals, he 
declined to participate in any such exercise and refused all 
further attempts at counseling.  In all, the preponderance of 
the evidence shows that achievement of the veteran's 
vocational goal is not reasonably feasible.

As a final point, the agency of original jurisdiction has a 
duty to notify and assist the claimant under 38 U.S.C.A. § 
5103 (West 2002) and 38 C.F.R. § 3.159 (2007).  It does not 
appear, however, that these duties are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court of Appeals for 
Veterans Claims held that these expanded duties are not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United 


States Code, Chapter 51.  As well, the statutes at issue in 
this matter are not found in Chapter 51 (but rather, in 
Chapter 31).


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


